Citation Nr: 1107962	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-16 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include depressive disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to May 1979.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to service 
connection for a mental health condition.  

The Veteran provided testimony before the undersigned at a 
videoconference hearing in December 2005.  A transcript is of 
record.  

The claim was previously remanded by the Board in March 2007, 
October 2007 and August 2009 for additional development.  The 
claim has been returned now for further appellate action.  


FINDING OF FACT

The Veteran has a current psychiatric disability that is 
etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder 
have been met.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran reported during a March 2010 VA examination that he 
had experienced depressive symptoms prior to service, since he 
was 13 years old.  Every Veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to diseases or defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance and 
enrollment, and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  

In this case, the examination when the Veteran was accepted and 
enrolled for service did not reveal any psychiatric disability or 
symptoms.  The presumption of soundness, therefore, applies.  
Even if the evidence could be deemed to clearly and unmistakably 
show a pre-existing disability based on the Veteran's testimony, 
the evidence is not clear and unmistakable on the question of 
aggravation.  

In this regard, the Veteran reported during testimony before the 
Board and during VA treatment and examinations that his 
depressive symptoms became worse during service and that he began 
to abuse drugs and alcohol to self-medicate.  There is evidence 
of significant behavioral issues in service and the Veteran has 
stated that his behavioral issues were a direct result of his 
psychiatric symptoms.  In short, the record does not contain the 
clear and unmistakable evidence needed to rebut the presumption 
of soundness.  

The requirement for a current disability is satisfied if there is 
evidence of the disability at any time since the Veteran's claim 
for service connection in July 2004.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  Recent examiners have found the Veteran's 
psychiatric disability to be in remission, but the evidence 
demonstrates diagnoses of depressive disorder since the Veteran 
filed his claim for service connection.  Therefore, the first 
requirement for service connection, a current disability, is 
established.  

The Veteran reported during the December 2005 Board hearing that 
as he began to experience increasing psychiatric symptoms during 
service, he began to have behavioral problems and started self-
medicating with drugs and alcohol.  He further stated that his 
symptoms and self-medication continued for many years following 
discharge.  The Veteran is competent to report symptoms such as 
depression or mood disturbance and when they began.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Furthermore, the Veteran's DD 214 
demonstrates significant lost time due to disciplinary issues.  
Therefore, the Board finds his statements to be credible and 
sufficient to establish an in-service incurrence and continuity 
of symptomatology.  

In addition, the Veteran received a VA examination in March 2010 
in response to the August 2009 Board remand.  The examiner 
reviewed the Veteran's claim file and the Veteran's statements, 
including his report that his mood substantially deteriorated 
during service and that he remained moderately depressed nearly 
every day until he was approximately 45 years old.  The examiner 
concluded that the Veteran met the DSM-IV criteria for a prior 
history of depression, although his symptoms had resolved.  The 
examiner noted the Veteran's statements that he had a 
longstanding history of depression since approximately age 13; as 
well as his reports of substance abuse and psychosocial stressors 
during military service.  The examiner concluded that the 
Veteran's depressive symptoms increased markedly during his 
military service and, although not solely caused by service, were 
mildly exacerbated by service.      

The agency of original jurisdiction obtained a new VA examination 
in June 2010 to seek clarification of the March 2010 VA 
examiner's opinion.  Although the claims file was not reviewed, 
the June 2010 examiner concluded based on examination of the 
Veteran that he experienced a longstanding introjective-type mood 
state characterized by struggles around maintaining self-esteem 
and self-worth.  The examiner stated that it seemed more likely 
than not that the Veteran's sense of failure, both as a beaten 
and abused child at home and a failure as a student in school, 
was exacerbated to a degree in service, particularly as he 
compared himself to the successful career of his brother.  

The Board recognizes that the Veteran was provided additional VA 
examinations in April 2007, October 2008 and September 2010 but 
finds that these examinations are inadequate for the purpose to 
determining etiology or evaluating the Veteran's service 
connection claim.  As the October 2007 and August 2009 Board 
remands noted, the April 2007 and October 2008 VA examinations 
failed to provide an opinion regarding the etiology of depression 
which had been diagnosed during the course of the appeal.  

The Board finds here that the September 2010 VA examination 
opinion is inadequate as it is not consistent with the evidence 
of record.  Specifically, the VA examiner stated that since the 
Veteran remained clean or sober for six months from April to 
October in 2004, he had exhibited no subsequent psychiatric 
syndrome illnesses.  This is not accurate.  As noted above, the 
evidence of record demonstrates consistent diagnoses of multiple 
psychiatric disorders since the Veteran began receiving treatment 
in April 2004.  The Court has held that an examination is 
inadequate where the examiner does not review the medical history 
and provide a factually accurate rationale for the opinions 
provided in the examination report.  Nieves-Rodriquez v. Peake, 
22 Vet. App. 295, 303-4 (2008).  

Both the March 2010 and June 2010 VA opinions found that the 
Veteran's psychiatric symptoms pre-existed military service but 
did not provide adequate opinions as to whether there was 
aggravation in service.  As discussed above, the Board has found 
that the presumption of soundness has not been rebutted.  
Nevertheless, both VA opinions found at a minimum a connection 
between service and the psychiatric disability diagnosed during 
the course of the appeal, namely depression.  Furthermore, while 
the Veteran has not been consistent in his reports regarding the 
onset of his symptoms, he has consistently asserted that his 
psychiatric symptoms began intensifying during service and have 
continued ever since until after he initiated this claim.  

While there is some evidence that the Veteran's psychiatric 
symptoms were substance-induced, much of that evidence comes from 
VA examination opinions that have been found to be inadequate or 
inaccurate.  The evidence is in at least equipoise on the 
question of whether the current psychiatric disability was caused 
in whole, or part, by service.  

Resolving all doubt in the Veteran's favor, the Board finds that 
service connection is warranted for a psychiatric disability, 
diagnosed as depressive disorder.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for a psychiatric disability is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


